Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 06, 2019, wherein claims 1-20 are currently pending.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Based upon consideration of all of the relevant factors with respect to claims 1-20 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing and obtaining data (significantly the data is mathematical in nature and some data is 
The limitations of managing a cleaning quality for an indoor location being cleaned, the method comprising: accessing, using a remote cleaning quality management (RCQM) module on a computer with a processor and a memory, a training dataset including a plurality of plot points and one or more signal strengths associated therewith of a predefined signal received from at least one spatially fixed network device, the plurality of plot points corresponds to physical spots at the indoor location being cleaned, wherein at least one plot point is preselected from the plurality of plot points based on a predefined cleaning attribute associated with a physical spot corresponding to the at least one plot point; receiving, using the RCQM module, the predefined signal at a position in the indoor location from the at least one spatially fixed network device, the received signal having a second signal strength greater than a predefined signal threshold value, wherein the position is determined proximate to the at least one plot point based on the second signal strength in combination with each of the one or more 
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0040-0050 [general-purpose computer/devices and well-known forms of communications], 0055-0060 [general-purpose/generic computers/computing devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further narrow the dependent claims as they also recite accessing and obtaining data (significantly the data is mathematical in nature and some data is abstract in nature), data analysis and manipulation to determine more data (data/information received is used in mathematical concepts/calculations and also used to compare with thresholds – to determine cleaning quality), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).

This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “memories,” “systems,” “processors,” “modules,” “networks,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “memories,” “systems,” “processors,” “modules,” “networks,” “graphical user interface (GUI)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “memories,” “systems,” “processors,” “modules,” “networks,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0040-0050 [general-purpose computer/devices and well-known forms of communications], 0055-0060 [general-purpose/generic computers/computing devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).




  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wannenmacher et al., (US 2020/0097874) (PCT 03/23/2018; & foreign priority 03/29/2017).
As per claim 1, Wannenmacher discloses a computer-implemented method for remotely managing a project quality for an indoor location being worked (Abstract [managing and/or monitoring a project, in particular a building project, and/or a process, in particular a building use, includes using at least one capture unit to capture parameter values of at least one parameter at different stipulable positions of a monitoring area]; figs. 2 and 4-5; paras. 0002-0003 [project performance…monitoring…process handling…building site]), the method comprising: 
accessing, using a remote quality management (RCQM) module on a computer with a processor and a memory, a training dataset including a plurality of plot points and one or more signal strengths associated therewith of a predefined signal received from at least one spatially fixed network device, the plurality of plot points corresponds to physical spots at the indoor location being cleaned, wherein at least one plot point is preselected from the plurality of plot points based on a predefined project attribute associated with a physical spot corresponding to the at least one plot point (figs. 2, 4-5; paras. 
receiving, using the RCQM module, the predefined signal at a position in the indoor location from the at least one spatially fixed network device, the received signal having a second signal strength greater than a predefined signal threshold value, wherein the position is determined proximate to the at least one plot point based on the second signal strength in combination with each of the one or more signal strengths (figs. 2, 4-5; paras. 0007-0011 [discusses using signals and within building “plot points” as location within a floor; also discuss project parameter (attributes) associated with the physical location of the project – communication is setup so data/information is sent and received regarding the project for remote monitoring and managing], 0044-0050 [discussion on signal use for the project], 0058-0060 [positioning parameters…basis of signal strength…parameter to be expected…complete coverage of the  monitoring area by recording units…time dependent and location dependent…positioning…navigate blueprint (of the building for indoor plan)]); and 
calculating, using the RCQM module, a cumulative duration spent at the determined position based on a predefined project schedule to assess a cleaning quality for the physical spot, wherein the project quality (performance) is assessed based on the calculated cumulative duration being compared with a set of one or more predefined time threshold values (figs. 2, 4-5; paras. 0007-0011 [discusses using signals and within building “plot points” as location within a floor; also discuss project parameter 
Although Wannenmacher discloses all of Applicant’s above limitations, Wannenmacher discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Wannenmacher to show Applicant’s claimed concept as each of those embodiments are taught by Wannenmacher itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wannenmacher itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Wannenmacher discloses the computer-implemented method of claim 1, further comprises: providing, using an output module on the computer in communication with the RCQM module, an indication based on the calculated cumulative duration exceeding a predefined time threshold value in the set of one or more predefined time threshold values (paras. 0007-0011 [discusses using signals and within building “plot points” as location within a floor; also discuss project parameter (attributes) associated with the physical location of the project – communication is setup so data/information is sent and received regarding the project for remote monitoring and managing; also states parameters are time and intervals of time (duration) measurements which are recorded], 0012 [time-dependent information is recorded for personnel], 0014-0015 [time dependent…progress 
As per claim 3, Wannenmacher discloses the computer-implemented method of claim 1, wherein the set of one or more predefined time threshold values is relative to a total time spent proximate to at least one of (i) the physical spot, (ii) the indoor location, (iii) a geographical location indicating the indoor location, and any combinations thereof (paras. 0012 [time-dependent information is recorded for personnel], 0014-0015 [time dependent…progress information…delay information…ascertain process is consistent with schedule...delayed (comparing with “threshold” schedule (duration) and only then a delay can be determined)…deadline clashes…scheduled progress, flow…calendar], 0054 [BIM…ascertain whether process is consistent with schedule (time spent relative to threshold value compared)…check…delay (if relative to threshold value (schedule) is passed)]).  
As per claim 4, Wannenmacher discloses the computer-implemented method of claim 1, wherein each of the plurality of plot points is a virtual reference point associated with a floor plan of the indoor location, wherein at least one of the plurality of plot points is mapped on the floor plan relative to one or more preliminary plot points, which are preassigned to the floor plan based on physical characteristics of the indoor location, wherein the one or more preliminary plot points assist in defining a virtual fence proximate to the physical spot at the indoor location (paras. 0012-0015 [blueprint…map…different positions…blueprint], 0016-0017, 0052-0057).  
claim 5, Wannenmacher discloses the computer-implemented method of claim 1, wherein the project schedule includes a predefined maximum duration for completing a task within a preset period, wherein the predefined maximum duration is less than the preset period (paras. 0009 [a schedule for completion of sections – so each section (task) has preset period within the maximum of all the tasks of the project], 0014-0015, 0045-0047, 0054-0056).
Wannenmacher does not explicitly state that the steps above are for cleaning (although Wannenmacher does show the steps for monitoring and determining “quality” in a project in an indoor setting with floor plans and blueprints).  However, in a different embodiment and as an example Wannenmacher does state that cleaning can be monitored (para. 0014 of Wannenmacher states “for example…a parameter regarding cleaning”). Hence, Wannenmacher does discloses that cleaning can be a monitored aspect and a monitored project and one of ordinary skill in the art, at the time of filing, would’ve recognized that cleaning within a building can be a project and its performance (quality) can be measured and monitored as the project described above since applying the known technique and concepts of Wannenmacher itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.

As per claim 6, Wannenmacher discloses the computer-implemented method of claim 1, wherein the cleaning attribute includes at least one of (i) the project schedule, (ii) a task or a type thereof, (iii) a product, (iv) a project equipment, (v) a proximity of the physical spot from a user or a predefined area proximate to the indoor location, (vi) a clock time, and any combinations thereof (see above citations for claims 1-4; and also see paras. 0009 [a schedule for completion of sections – so each section (task) has preset period within the maximum of all the tasks of the project], 0010-0012, 0013 [tasks…equipment], 0014-0015, 0045-0047, 0054-0056)).  

As per claim 7, Wannenmacher discloses the computer-implemented method of claim 1, wherein the predefined signal threshold value ranges from approximately -70 dBm to approximately -10 dBm (paras. 0008-0011 [discusses signal emitted and received during communications], 0044-0048 [various types where signals are emitted and received during wireless communication], 0049-0050 [signals are recordable and units in the project can emit and receive signals]).  Wannenmacher does not explicitly state that the signal range is “approximately -70 dBm to approximately -10 dBm.”  However, this claimed range falls within the vast ranges used in signal communications and Applicant has just in the abstract selected a range (where any range would’ve worked for communication).  The signal ranges are just abstract picked ranges by the Applicant with no real technical functional reason (any other range would’ve sufficed as long as the communications are working) to the claimed concept – random ranges claimed which are within the scope of the vast ranges signal can communicate in – this claim 7 is just labeling the range and the label is unpatentable descriptive material.  It would’ve been obvious to one of ordinary skill in the art to select this range of “approximately -70 dBm to approximately -10 dBm” 
As per claim 8, Wannenmacher discloses the computer-implemented method of claim 1, wherein the predefined signal corresponds to at least one of a radiofrequency signal, a light signal, a sound signal, and any combinations thereof (paras. 0007-0008 [radio transmission…Bluetooth…NFC….light….etc.,], 0010).  
As per claim 9, Wannenmacher discloses the computer-implemented method of claim 1, wherein the predefined signal is a Wi-Fi signal (paras. 0007-0010).  
As per claim 10, Wannenmacher discloses the computer-implemented method of claim 1, wherein the cumulative duration includes a single duration or a sum of at least two temporally separate durations (see citations above and paras. 0009-0015, 0045-0056, 0060).  


As per claims 12-20, claims 12-20 disclose substantially similar limitations as claims 2-10 above; and therefore claims 12-20 are rejected under the same rationale and reasoning as presented above for claims 2-10.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the cited prior art is as follows:
AthuluruTirumala  (US20190332785A1): Discusses end-to-end situation aware operations excellence system to monitor, track, and improve customer experience and operations 
Hall (US 2019/0156443):  Provides building maintenance tool that monitors and manages building automation system using a variety of sensors in the building. The tool can collect data over time from a variety of sensors enables deep data analysis to enable managers of the systems and/or machines and/or equipment being monitored by the system to better understand operations and to make informed decisions that improve efficiency, productivity, capital allocation, planning, and purchasing decisions.
Rankin, JR. et al., (US 2011/0289010): Facilitates the generation, evaluation, and recording of information and activities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683